UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-8071


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DONALD ALFRED DUNCAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:06-cr-00373-FDW-DCK-1)


Submitted:   February 21, 2013             Decided:   February 26, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donald Alfred Duncan, Appellant Pro Se. Benjamin Bain-Creed,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina;
Victor Frank DeFrancis, FEDERAL TRADE COMMISSION, Washington,
D.C.; Patrick M. Donley, Senior Litigation Counsel, Peter B.
Loewenberg, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Donald     Duncan      appeals   the     district      court’s     order

denying his motion to reduce the mandatory restitution owed to

victims of Duncan’s fraudulent telemarketing sweepstakes scheme.

On appeal, Duncan contends that the district court erred because

it did not reduce the amount of mandatory restitution by an

unspecified       amount     of      assets        forfeited       by     Duncan’s

co-defendants.      We find that the district court did not err

because a district court lacks discretion to reduce a mandatory

restitution   order    by   the    amount     of   any    forfeiture.         United

States v. Alalade, 204 F.3d 536, 540-41 (4th Cir. 2000).                         We

dispense   with     oral    argument    because         the    facts    and   legal

contentions   are   adequately      presented      in    the   materials      before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       2